In an action, in which the complaint pleads three separate causes, the defendants appeal, as limited by their brief: (a) from so much of an order of the Supreme Court, Kings County, dated October 8,1959, as granted plaintiff’s motion for summary judgment, pursuant to rules 113 and 114 of the Rules of Civil Practice, to the extent of directing such judgment on the first cause of action to recover a balance due for goods sold and delivered, and directing the dismissal of defendants’ counterclaims; (b) from so much of a judgment of said court, entered thereon October 8,1959, as struck out defendants’ answer to such cause of action, dismissed defendants’ counterclaims, and directed recovery on such cause of action; and (c) from an order of said court, dated May 26, 1960, which denied defendants’ motion to vacate the said judgment on the ground of fraud. Order *685dated October 8, 1959, insofar as appealed from; judgment, insofar as appealed from, and order dated May 26, 1960, affirmed, with one bill of $10 costs and disbursements. No opinion. Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.